Case 4:19-cv-03135-KAW Document 8-1 Filed 06/26/19 Page 1 of 4




                     EXHIBIT 1
Case 4:19-cv-03135-KAW Document 8-1 Filed 06/26/19 Page 2 of 4
6/26/2019                                    USPS.com® - USPS
                      Case 4:19-cv-03135-KAW Document    8-1 Tracking® Results
                                                              Filed 06/26/19   Page 3 of 4


   USPS Tracking
                                            ®                FAQs       (https://www.usps.com/faqs/uspstracking-faqs.htm)




                                                  Track Another Package              +


                                                                                                               Remove   
   Tracking Number: 70190140000079888756

   Expected Delivery on

   FRIDAY

   14             JUNE
                  2019 
                                by
                                8:00pm 




                                                                                                                        Feedback
     Delivered
   June 14, 2019 at 10:54 am
   Delivered, Front Desk/Reception/Mail Room
   SILVER SPRING, MD 20910

   Get Updates      




                                                                                                                    
       Text & Email Updates


                                                                                                                    
       Tracking History


       June 14, 2019, 10:54 am
       Delivered, Front Desk/Reception/Mail Room
       SILVER SPRING, MD 20910
       Your item was delivered to the front desk, reception area, or mail room at 10:54 am on June 14, 2019 in
       SILVER SPRING, MD 20910.



       June 14, 2019, 9:03 am
       Arrived at Unit
       SILVER SPRING, MD 20910



https://tools.usps.com/go/TrackConfirmAction?tLabels=70190140000079888756                                                    1/3
6/26/2019                                    USPS.com® - USPS
                      Case 4:19-cv-03135-KAW Document    8-1 Tracking® Results
                                                              Filed 06/26/19   Page 4 of 4
       June 14, 2019, 4:55 am
       Departed USPS Regional Facility
       WASHINGTON DC DISTRIBUTION CENTER



       June 13, 2019, 6:48 pm
       Arrived at USPS Regional Facility
       WASHINGTON DC DISTRIBUTION CENTER



       June 13, 2019, 8:23 am
       Arrived at USPS Regional Facility
       GAITHERSBURG MD DISTRIBUTION CENTER



       June 12, 2019
       In Transit to Next Facility



       June 11, 2019, 11:37 pm
       Departed USPS Regional Facility
       OAKLAND CA DISTRIBUTION CENTER




                                                                                                   Feedback
       June 11, 2019, 9:19 pm
       Arrived at USPS Regional Facility
       OAKLAND CA DISTRIBUTION CENTER




                                                                                               
       Product Information



                                                               See Less     




                                  Can’t find what you’re looking for?
                          Go to our FAQs section to find answers to your tracking questions.


                             FAQs (https://www.usps.com/faqs/uspstracking-faqs.htm)



https://tools.usps.com/go/TrackConfirmAction?tLabels=70190140000079888756                               2/3
